Orders reversed, -with twenty dollars costs and disbursements to the appellant, and the motion to change the place of trial to the county of Sullivan granted, and the clerk of the county of New York, as required by section 188 of the Civil Practice Act, is ordered, upon payment of his proper fees therefor, forthwith to deliver to the clerk of the county of Sullivan all papers filed in the action *907and certified copies of all minutes and entries relating thereto; and the motion for a reargument and for a preference denied. No opinion. Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.